Citation Nr: 1219465	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-47 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of a cerebral vascular accident, to include as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for right arm nerve disability.

3.  Entitlement to service connection for left arm nerve disability.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990. 

These matters come to the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  They are on appeal from a June 2008 rating decision.

The issue of entitlement to service connection for hypertension, to include as a result of exposure to ionizing radiation, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The report of an October 2010 VA examination contains a notation that the claims file was available and reviewed, and that "CPRS records were also reviewed."  However, there is no indication that any such VA CPRS (Computerized Patient Record System) records reviewed by the VA examiner have been associated with the claims file and are available for review by the Board.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the matters on appeal must be remanded for the RO or AMC to obtain any such pertinent outstanding VA CPRS records.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA CPRS records related to the Veteran's residuals of a cerebral vascular accident, right arm nerve disability, and left arm nerve disability.  All records and/or responses received should be associated with the claims file.  

2.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

